DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 December 2021 has been entered.  Claims 1-6 remain pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (7,487,925).
	Regarding claim 1, Skinner discloses precision fertilizer system (100) comprising: 
a sprinkler system having a water conduit (284) and a plurality of nozzles (150/152/154/156) spaced along a length of the water conduit (outlet of 280, see col. 4, ln. 14-15 and figs. 1, 2);
a fertilizer delivery conduit (272/274/276/278) connected to and in communication with a tank (102/104/106) and attached to and runs along the length of the water conduit (see figure 2A); 
a flow adjusting valve positioned adjacent each of the plurality of nozzles (col. 6, ln. 45-49); 
and a control system (200, 282) connected to the flow adjusting valves (col. 6, ln. 48-54).
Regarding claim 3, Skinner further discloses wherein the control system determines an amount of fertilizer to be provided to a specific location (col. 6, lines 50-62).
claim 4, Skinner further discloses wherein the control system determines the amount of fertilizer based upon environmental data and geographic data (col. 7, lines 34-46).
Regarding claim 5, Skinner further discloses wherein based upon the determination of the amount of fertilizer, the control system sends an activation signal to the flow adjusting valves (col. 7, lines 25-33).
Regarding claim 6, Skinner further discloses wherein fertilizer is released through the flow adjustment valves upon activation and is combined with water released from an adjacent nozzle (col. 3, line 65 to col. 4, line 2; col. 7, lines 25-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (10,862,536) in view of Skinner (7,487,925).
Regarding claim 1, Moeller discloses precision fertilizer system comprising: 
a sprinkler system having a water conduit (see figure 3, items 310) and a plurality of nozzles spaced along a length of the water conduit (items 326);
a fertilizer delivery conduit connected to and in communication with a tank and attached to and runs along the length of the water conduit (col. 4, ln. 60 to col. 5, ln. 5 - “repository” or “other source”); 
a flow adjusting valve position adjacent each of the plurality of nozzles (“transducers” and “valves”); and 
a control system (item 138) connected to the flow adjusting valves (col. 6, ln. 32-37, 52-67).
Moeller fails to disclose whether a fertilizer delivery conduit is essentially a separate conduit and that it would run along the length of the water conduit. 
However, Skinner teaches an exemplary water and fertilizer delivery system wherein the water conduit (item 108/284) and fertilizer delivery conduit (items 272, 274, 276, 278) are separate conduits running along each other’s length mixing at the valve/nozzle exit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a separated conduit structure as taught by Skinner to the system of Moeller, the motivation being that this allows for multiple different chemicals without adverse reactions (col. 2, lines 4-13).
Regarding claim 2, Moeller teaches a plurality of GPS receivers (items 320A-D) though does not explicitly teach one for each valve.
However, one of ordinary skill in the art would recognize with the teachings of Moeller, that the more GPS receivers used, the more accurate the system will be and thus it would be obvious to add as many as necessary to maximize accuracy in a system that required extremely precise applications.  Moeller also teaches additional sensors (items 318) and Skinner implicitly teaches locational control since each particular valve/emitter has specific control for each mapped location.
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the prior art does not disclose the limitation to “a flow adjusting valve positioned adjacent each of the plurality of nozzles”.  In response, it is noted that Skinner teaches that each emitter (280) includes a nozzle (col. 6, ln. 27-29; figs. 2A, 2B) and a valve mechanism (col. 6, ln. 45); therefore, Skinner is interpreted to teach the subject limitation.   Further, it is noted that Moeller teaches that the irrigation system has “valves to control and regulate water pressure to sprinklers” (col. 5, ln. 4-5).  Regarding the Examiner’s interpretation of the subject limitation, it is noted that it requires only a single valve that is positioned close to each of the nozzles.  Since the “valves” and “nozzles” are both part of the irrigation system of Moeller, they must be positioned close to, or adjacent, each other, and Moeller is interpreted to teach the subject limitation.   
Regarding claim 2, Applicant argues that it would not have been obvious to modify Moeller in view of Skinner to have a GPS locator at each flow adjusting valve since Moeller further teaches that alternative correction technologies can be used to provide additional accuracy regarding the position of the irrigation system.  
In response it is noted that Moeller’s teaching of alternatives does not preclude including additional GPS sensors, which must inherently be preferred since they are taught as the primary option.  Further, it is noted that providing additional GPS sensors is merely duplicating the essential working parts of the system, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would be within the level of ordinary skill in the art for a designer to compare each of the options for improving the accuracy of the system, including the pros and cons, and choosing the one that best meets the specific design needs.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752